[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
On review of the file, it appears that my earlier articulation of July 17 was not mailed to counsel by the clerk until Friday, July 19 and therefore crossed in the mail the defendant's formal motion for articulation dated Monday, July 22. In any event, the July 22 motion requested additional data not included in the oral motion made at the time of the hearing.
The only evidence before me as to charges and credits was Plaintiff's Exhibit 1, copy of which was attached to my earlier memo. The interest in that exhibit was computed on a monthly compounding basis and this method I rejected. Based upon simple interest at ten percent a year and computed on a 360 day year, I have made the following computation. A caveat: I do not have a computer and even if I had one, I wouldn't know how to use it, so all calculations were done by hand with pen and paper, so some arithmetical errors may have slipped in.
Per Period     Charges     Credits     Balance      Diem  Days Interest — ----      -------      -------      -------       ----   ----  --------
6/1/89- 6/30        $ 9,208.81   $   191.30   $  9,017.51   $ 2.50   30  $   75.00 7/1-31       27,089.58                  36,107.09    10.03   31     310.93 8/1-30       20,704.77                  56,811.86    15.78   30     473.40 9/1-30        9,836.84                  66,648.70    18.51   30     555.30 CT Page 6965 10/1-31      18,068.47                  84,717.17    23.53   31     729.43 11/1-30      30,001.19                 114,718.36    31.87   30     956.10 12/1-31      23,874.58                 138,592.94    38.50   31   1,193.50 1/1/90-31    15,683.47                 154,276.41    42.83   31   1,328.35 2/28                         750.00    153,526.41    42.65   28   1,194.20 3/31                      24,396.82    129,129.59    35.87   31   1,111.97 4/30         22,071.33     4,485.89    146,715.03    40.75   30   1,222.60 5/31                       3,000.00    143,715.03    39.92   31   1,237.52 5/30                       3,000.00    140,715.03    39.09   30   1,172.70 7/31                       3,000.00    137,715.03    38.25   31   1,185.75 8/30                       3,000.00    134,715.03    37.42   30   1,122.60 9/30                       3,000.00    131,715.03    36.59   30   1,097.70 10/31                      3,750.00    127,965.03    35.55   31   1,102.05 11/30                      3,000.00    124,965.03    34.71   30   1,041.30 12/31                      3,000.00    121,955.03    33.88   31   1,050.28 1/31/91                    3,000.00    118,965.03    33.04   31   1,024.24 2/28                       3,500.00    115,465.03    32.07   28     897.96 3/31                       2,500.00    112,965.03    31.38   31     972.78 4/18                                   112,965.03    31.38   18     564.66 ----------  -----------   -----------   ------   —   --------
$176,539.04   $63,574.01  $112,965.03               $21,620.22
As this was a hearing in damages, the defendant was free to contest the amount of the charges, credits and dates but did not choose to do so. There may have been payment made after April 18, 1991, but there was no evidence presented as to this. The plaintiff is entitled to interest at ten percent per annum from April 18 to the date of judgment, May 14, 1991, 26 days at $31.38 per day, or $818.88, which brings the total of interest to $22,439.10. In its brief, the plaintiff claimed only $21,799.12, and I see no reason why I should grant the larger amount. Perhaps it has a computer which it knows how to use, or perhaps it knows something I don't. The judgment should stand.
I am filing copies of this memorandum with both the Clerk of the Appellate Court and the Clerk of the Judicial District Court and am asking that the latter distribute copies to counsel.
J. HEALEY